Citation Nr: 0504211	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-05 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.  He died in March 2001, and his widow is the appellant 
in the present case.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision that denied 
entitlement to DIC under 38 U.S.C.A. § 1151.  



FINDINGS OF FACT

1.  The veteran, who had no established service-connected 
disability, died during a March 2001 admission to a VA 
Medical Center (VAMC), many years after service.  During this 
final admission, the veteran was treated for numerous chronic 
ailments.  

2.  The cause of death during the VAMC admission was 
respiratory failure due to or as a consequence of septic 
shock due to pneumonia.  During the terminal VA 
hospitalization, the veteran was properly treated for 
myocardial infarction with acidulation and rapid ventricular 
heart rate, complicated by worsening congestive heart failure 
and neurologic status.  

3.  The veteran's death during the VAMC admission was not 
shown to have been proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA, or by an event 
not reasonably foreseeable.  



CONCLUSION OF LAW


The criteria for DIC under the provisions of 38 U.S.C.A. § 
1151 are not met. 38 U.S.C.A. § 1151 (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial RO decision was made prior to 
November 9, 2000, the date VCAA was enacted.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless for the reasons 
specified below.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (2002).  VCAA also includes certain 
provisions regarding the type of notice to which the veteran 
is entitled. 38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is a complete evidentiary record upon which to decide 
the appellant's claim.  The Board is unaware of, and the 
appellant has not identified, any additional evidence which 
is necessary to make an informed decision on the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument.  

By way of the RO's April 2003 VCAA notice letter and the 
March 2003 Statement of the Case, the appellant and her 
representative have been notified of the evidence needed to 
establish the benefits sought.  Further, the RO provided 
notice to the appellant regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Analysis

The veteran served on active duty from August 1953 to August 
1956.  During his lifetime, he had no established service-
connected conditions.

VA medical records from years after service, dated from 
October 2000 to March 2001, show the veteran had many chronic 
ailments.  Among his illnesses were those of noninsulin-
dependent diabetes mellitus, anxiety, chronic obstructive 
pulmonary disease, coronary artery disease status post 
coronary artery bypass graft, peripheral vascular disease 
with left iliac stenosis, cardiovascular disease, chronic 
depression, and other conditions.  

The veteran had undergone stenting in February 2001 for 
treatment of chronic left leg pain due to peripheral vascular 
disease.  

The veteran was admitted to the VAMC on March [redacted], 2001, and 
he died during the admission.  On admission, the veteran 
complained of feeling weak with associated increasing 
substernal chest pain and shortness of breath for a period of 
a few days prior to admission.  He stated that he had a cough 
with postnasal drip and orthopnea but denied any swelling in 
the ankles.  

The veteran was noted to be able to walk only a few feet 
secondary to his peripheral vascular disease and recent 
femoral graft placement in the left thigh for claudicatvie 
symptoms.  

On admission, the veteran presented with anginal type 
complaints and was found to be in rapid atrial fibriallation 
with laboratory analysis showing recent myocardial infarction 
and x-ray evidence of congestive heart failure.  

The examiner's assessed the veteran with a history of known 
coronary artery disease and a "multitude of comorbidities" 
and resultant non-ketotic hyperosmolar state.  The veteran's 
pulmonary edema, diabetes mellitus, neurological and 
psychiatric condition, and vascular conditions were treated 
aggressively with lipid-lowering therapy, smoking cessation, 
tight blood pressure control, fluid/electrolytes/nutrition, 
and cardiology follow-up examinations.  

During the course of the veteran's hospitalization, the 
appellant elected to place the veteran in DNR (do not 
resuscitate) status.  The records reflect the veteran's 
minimal responses to verbal and physical stimuli and 
uncontrolled atrial fibrillation.  The veteran was noted to 
have worsening congestive heart failure and neurologic 
status.  The veteran was noted to be gravely ill.  

It was noted that the appellant requested no further 
aggressive measures to include cardioconversion or laboratory 
testing.  

The veteran's death certificate shows that he died in the 
VAMC in March 2001, at the age of 65.  The veteran died on 
March [redacted], 2001 due to respiratory failure, due to or as a 
consequence of septic shock, due to or as a consequence of 
pneumonia.  There were no other significant conditions noted 
that contributed to death but did not result in the 
underlying cause of death.  

The veteran's widow (the appellant) filed a claim in June 
2001 for DIC under 38 U.S.C.A. § 1151.  In an April 2002 
statement in support of claim, the appellant stated that her 
husband developed a septic infection after VA's stent 
insertion in his left leg in February 2001.  She further 
claimed that the infection accelerated his death only weeks 
later.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version. The new law is 
effective with respect to claims filed on or after October 1, 
1997. The appellant filed this claim in June 2001, and thus 
the new version of the law applies to this case.  VAOPGCPREC 
40-97.

The current version of the law provides that compensation and 
DIC shall be awarded for a qualifying additional disability 
or qualifying death of a veteran in the same manner as if the 
additional disability or death were service connected.  A 
disability or death is considered a qualifying additional 
disability or qualifying death if it is not the result of the 
veteran's own willful misconduct and the disability or death 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability or death was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

The evidence shows that when the veteran was admitted to the 
VAMC for the last time he had symptoms of worsening shortness 
of breath, chest pain and weakness.  As noted previously, his 
past medical history included that of noninsulin-dependent 
diabetes mellitus, anxiety, chronic obstructive pulmonary 
disease, coronary artery disease status post coronary artery 
bypass graft, peripheral vascular disease with left iliac 
stenosis, cardiovascular disease and chronic depression.  The 
veteran was in poor health when admitted to the VAMC.  

During the terminal VA hospitalization, the veteran was 
treated for his major heart problems.  There was no 
indication in the VA records during his last admission that 
the veteran suffered any complications from the left leg 
stent.  In fact, the record contains a VA medical opinion 
that noted the veteran's comorbidities of coronary artery 
disease status post coronary artery bypass graft, cerebral 
vascular accident, pulmonary vascular disease with left iliac 
stent, chronic obstructive pulmonary disease, diabetes 
mellitus and hyperlipidemia.  

The VA medical reviewer reported that her review of the 
veteran's claims file and Capri records had found "no 
medical evidence," no laboratory data or hospital note that 
supported the appellant's claim that treatment caused stent 
infection and death in the veteran.  The examiner concluded 
that the veteran's death was due to myocardial infarction and 
congestive heart failure.  

There is no competent evidence to show that the proximate 
cause of any infection was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care or that 
it was an event not reasonably foreseeable.  On the contrary, 
the evidence shows that the VA hospital monitored the veteran 
for all problems and complications prior to the veteran's 
death.  

The appellant's own allegations that VA treatment caused the 
veteran's death lack probative value, since she is a 
layperson and thus lacks competence to offer a medical 
opinion on medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The weight of the credible evidence indicates that the 
veteran's death was not caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing medical 
treatment, or by an event not reasonably foreseeable during 
such medical treatment.  Thus the criteria for DIC under 38 
U.S.C.A. § 1151 are not met.  

As the preponderance of the evidence is against the claim for 
DIC under 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

DIC benefits under 38 U.S.C.A. § 1151 are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


